United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4034
                                    ___________

Seifullah Diaab,                         *
                                         *
                     Appellant,          *
                                         *
       v.                                *
                                         * Appeal from the United States
Bill Terry, Classification Officer,      * District Court for the Eastern
Cummins Unit, Arkansas Department        * District of Arkansas.
of Correction; John Does, 1 & 2,         *
Unknown Classification Committee         *        [UNPUBLISHED]
Members, Cummins Unit and                *
Maximum Security Unit, Arkansas          *
Department of Correction,                *
                                         *
                     Appellees.          *
                                    ___________

                              Submitted: July 12, 2000

                                   Filed: July 21, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

      Seifullah Diaab filed a 42 U.S.C. § 1983 action against the Classification Officer
and two unnamed members of the Classification Committee at the Arkansas
Department of Corrections Cummins Unit (collectively the Committee), claiming the
Committee violated due process when it failed to grant him a hearing as required by
state administrative regulations before placing him in administrative segregation and
ultimately transferring him to a maximum security unit. The district court dismissed
Diaab's action for failure to state a claim and Diaab appeals. Contrary to Diaab's view,
we conclude Diaab's transfer to administrative segregation and then to a maximum
security unit did not violate due process because it "was not 'a dramatic departure from
the basic conditions' of his confinement and thus [did] not constitute 'the type of
atypical, significant deprivation in which a [S]tate might conceivably create a liberty
interest.'" Kennedy v. Blankenship, 100 F.3d 640, 643 (8th Cir. 1996) (quoting Sandin
v. Conner, 515 U.S. 472, 486 (1995)). Even assuming the transfer was an atypical and
significant deprivation, the state's failure to follow its own procedural rules does not
create a federal due process violation. See id. We thus affirm the dismissal of Diaab's
claim. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-